                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                       Plaintiff,

                v.                                       Case No.

 APPROXIMATELY $116,475.00 IN UNITED
 STATES CURRENCY,

                       Defendant.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Lisa T. Warwick, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                      Nature of the Action

       1.      This is a civil action to forfeit property to the United States of America, under

21 U.S.C. § 881(a)(6), for violations of 21 U.S.C. § 841(a)(1).

                                     The Defendant In Rem

       2.      The defendant property, approximately $116,475.00 in United States currency,

was seized on or about August 7, 2020, from an individual having the initials D.T. at 4XXX W.

Wells Street, Apt. X, Milwaukee, Wisconsin.

       3.      The defendant property is presently in the custody of the United States Marshal

Service in Milwaukee, Wisconsin.




             Case 2:21-cv-00116 Filed 01/27/21 Page 1 of 8 Document 1
                                      Jurisdiction and Venue

       4.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       5.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b).

       6.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for Forfeiture

       7.      The defendant property, approximately $116,475.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

                                                Facts

       8.      Marijuana is a Schedule I controlled substance under 21 U.S.C. § 812.

       9.      Cocaine is a Schedule II controlled substance under 21 U.S.C. § 812.

                                            Background

       10.     A confidential informant (“CI”) identified D.T. as an individual who, from at least

May 2020 to August 2020:

               A.        Sold crack cocaine at any time, 24 hours per day and seven days per week
                         when D.T. had product (cocaine) on-hand.

               B.        Sold high quality crack cocaine.

               C.        Sold crack cocaine even during the “drought,” when the supply was
                         limited.

                                                   2

              Case 2:21-cv-00116 Filed 01/27/21 Page 2 of 8 Document 1
       11.     In May 2020, the CI conducted a controlled buy of crack cocaine from D.T.

               A.     The CI purchased less than one gram of crack cocaine from D.T.

               B.     The CI paid to D.T. less than $100 for the crack cocaine.

       12.     In early August 2020, the CI conducted a controlled buy of crack cocaine from

D.T.

               A.     The CI purchased less than one gram of crack cocaine from D.T.

               B.     The CI paid to D.T. less than $100 for the crack cocaine.

       13.     During at least June and July 2020, based on officers’ surveillance and cellular

ping data, D.T. frequented 4XXX W. Wells Street, Apt. X, Milwaukee, Wisconsin (the “Wells

Street Residence”) during the day – entering and exiting the residence – and stayed at the Wells

Street Residence during the evenings.

       14.     Utilities records show that D.T. activated the utilities at the Wells Street

Residence, in only D.T.’s name, on February 3, 2020.

        August 7, 2020 execution of search warrant at D.T.’s Wells Street Residence

       15.     On August 7, 2020, officers executed a search warrant at D.T.’s Wells Street

Residence, 4XXX W. Wells Street, Apt. X, Milwaukee, Wisconsin.

       16.     D.T. and Samantha Hansen were present during execution of the search warrant.

       17.     On August 7, 2020, the following items, among others, were inside the Wells

Street Residence:

               A.     In the kitchen:

                         i.    One digital scale with cocaine residue on the base.

                        ii.    One scale identified as a “pound” scale.

                        iii.   Two boxes of baggies next to several pair of latex gloves and a
                               third scale.

                                                  3

             Case 2:21-cv-00116 Filed 01/27/21 Page 3 of 8 Document 1
 B.    In the living room:

          i.   A Wisconsin Certificate of Title addressed to Samantha Hansen at
               her residence of 4XXX South 5th Place, Milwaukee, Wisconsin.

        ii.    A bottle of Narcan.

        iii.   Two laptop computers.

 C.    In the bedroom:

          i.   Inside and on top of the dresser:

                  a. On the top –

                          1. A locked safe containing approximately $2,037.00
                             in United States currency.

                          2. A bag containing 1.82 grams of marijuana.

                          3. A lanyard with multiple keys attached.

                  b. Inside the top right drawer –

                          1. A box of ammunition.

                          2. Three Western Union money orders.

                  c. Inside the top middle drawer –

                          1. A WE Energies utility bill addressed to D.T. at the
                             Wells Street Residence.

                          2. A digital scale with cocaine residue on the base.
                             Latent print examiners identified the right middle
                             fingerprint of D.T. on this scale.

         ii.   Behind the dresser was a pair of pants with a wallet in the front
               pocket. The wallet contained identification cards and
               miscellaneous cards for D.T.

        iii.   Inside the closet was a locked safe containing approximately
               $161,000.00 in United States currency.

        iv.    Throughout the bedroom were four cell phones.


                                 4

Case 2:21-cv-00116 Filed 01/27/21 Page 4 of 8 Document 1
       18.     On August 7, 2020, the following items, among others, were inside a 2020

Hyundai Elantra, with Minnesota license plates, parked in the rear parking lot of the Wells Street

Residence:

               A.     A digital scale with cocaine residue was inside the driver’s door pocket.

               B.     A Spectrum bill addressed to D.T. at the Wells Street Residence was
                      inside the same driver’s door pocket.

       19.     The key fob to the 2020 Hyundai Elantra was located on the above-mentioned

lanyard located on top of the dresser in the bedroom.

       20.     The 2020 Hyundai Elantra had been rented by D.T. on August 2, 2020, and was

due to be returned to the rental agency on August 9, 2020.

       21.     On August 7, 2020, a total of approximately $163,037.00 in United States

currency was seized from the Wells Street Residence. The defendant property, approximately

$116,475.00 in United States currency, is a portion of that seized currency.

       22.     On August 7, 2020, a drug detection canine gave a positive alert to the odor of a

controlled substance on the approximately $163,037.00 in United States currency seized from the

Wells Street Residence.

                            Administrative Forfeiture Proceedings

       23.     On or about September 30, 2020, the Federal Bureau of Investigation (“FBI”)

began administrative forfeiture proceedings against the approximately $163,037.00 in United

States currency seized from D.T.’s Wells Street Residence on August 7, 2020, on the ground that

the seized currency was used or intended to be used in exchange for controlled substances or was

proceeds of trafficking in controlled substances.




                                                    5

             Case 2:21-cv-00116 Filed 01/27/21 Page 5 of 8 Document 1
       24.     On or about October 29, 2020, Samantha Hansen filed a claim with the FBI in the

administrative forfeiture proceeding to the defendant approximately $116,475.00 in United

States currency.

                                   Warrant for Arrest In Rem

       25.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                         Claims for Relief

       26.     The plaintiff alleges and incorporates by reference the paragraphs above.

       27.     By the foregoing and other acts, the defendant property, approximately

$116,475.00 in United States currency, was used or intended to be used in exchange for

controlled substances, represents proceeds of trafficking in controlled substances, or was used or

intended to be used to facilitate a violation of 21 U.S.C. § 841(a)(1).

       28.     The defendant approximately $116,475.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant property, approximately $116,475.00 in United States currency, be issued; that due

notice be given to all interested parties to appear and show cause why the forfeiture should not

be decreed; that judgment declare the defendant property to be condemned and forfeited to the

United States of America for disposition according to law; and that the United States of America

be granted such other and further relief as this Court may deem just and equitable, together with

the costs and disbursements of this action.




                                                  6

             Case 2:21-cv-00116 Filed 01/27/21 Page 6 of 8 Document 1
Dated at Milwaukee, Wisconsin, this 27th day of January, 2021.

                                           Respectfully submitted,

                                           MATTHEW D. KRUEGER
                                           United States Attorney

                                    By:    /s/ Lisa T. Warwick
                                           LISA T. WARWICK
                                           Assistant United States Attorney
                                           Wisconsin Bar No. 1017754
                                           Attorney for Plaintiff
                                           Office of the United States Attorney
                                           Federal Building, Room 530
                                           517 East Wisconsin Avenue
                                           Milwaukee, WI 53202
                                           Telephone: (414) 297-1700
                                           Fax: (414) 297-4394
                                           lisa.warwick@usdoj.gov




                                       7

     Case 2:21-cv-00116 Filed 01/27/21 Page 7 of 8 Document 1
                                           Verification

       I, Kody WETZEL, hereby verify and declare under penalty of perjury that I am a Task

Force Officer (TFO) with the Federal Bureau of Investigation (“FBI”) in Milwaukee, that I have

read the foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof,

and that the factual matters contained in paragraphs 8 through 22 of the Verified Complaint are

true to my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Task Force Officer with the FBI.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 01/26/2021                              s/TFO KODY C. WETZEL
                                              Kody C. WETZEL
                                              Task Force Officer
                                              Federal Bureau of Investigation




                                                 8

             Case 2:21-cv-00116 Filed 01/27/21 Page 8 of 8 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                              APPROXIMATELY $116,475.00 IN UNITED STATES CURRENCY

     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant                    Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Lisa T. Warwick, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

01/27/2021                                                                     s/LISA T. WARWICK
F O R O F F IC E U SE O N L Y

    R EC EIPT #                               Case 2:21-cv-00116
                                      AM O U N T               APPLYFiled
                                                                    IN G IFP 01/27/21 PageJU1D GofE 1 Document M1-1
                                                                                                                 AG . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                      Case No.

 APPROXIMATELY $116,475.00 IN UNITED
 STATES CURRENCY,

                        Defendant.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 27th day of

January, 2021, by the United States Attorney for the Eastern District of Wisconsin, which seeks

the forfeiture of the above-named defendant property pursuant to Title 21, United States Code,

Section 881(a)(6), and which prays that process issue to enforce the forfeiture and to give notice

to all interested parties to appear before the court and show cause why the forfeiture should not

be decreed; and due proceedings being had, that the defendant property be condemned and

forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

property, approximately $116,475.00 in United States currency, which was seized on or about

August 7, 2020, from an individual having the initials D.T. at 4XXX W. Wells Street, Apt. X,

Milwaukee, Wisconsin, and which is presently in the custody of the United States Marshal




             Case 2:21-cv-00116 Filed 01/27/21 Page 1 of 2 Document 1-2
Service in Milwaukee, Wisconsin, in the Eastern District of Wisconsin, and to detain the same

until further order of this Court.


        Dated this        day of                       , 2021, at Milwaukee, Wisconsin.

                                        GINA COLLETTI
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendant.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


             Case 2:21-cv-00116 Filed 01/27/21 Page 2 of 2 Document 1-2
